Citation Nr: 1302831	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-40 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  

In October 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran was exposed to loud noises during active duty.

2. The evidence of record is in relative equipoise as to whether the Veteran's current bilateral hearing loss is due to service-related loud noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. at 309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

The Board notes that audiometric test findings by a service department, dated prior to November 1, 1967, are presumed to be reported using a unit standard set by the American Standards Association (ASA).  Since November 1, 1967, the unit standard for audiometric testing for hearing has been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  The ISO unit standard is the current method for measuring hearing loss and is used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385 (2012).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes the Veteran is entitled to service connection for bilateral hearing loss.

The Veteran contends that he has hearing loss as the result of exposure to loud noises while serving in Vietnam.  In his September 2009 informal claim, the Veteran reported that during active duty he was assigned to the 6th BN 82nd Artillery and served as a transportation driver.  He stated that while he delivered supplies to troops in the field, he was exposed to loud noises from bombs, artillery fire, M-1 and 50-caliber machine gun fire, mortars, 38 caliber hand gun fire, and tank fire.  He reported that he first noticed diminished hearing acuity during active duty.  

The Veteran's DD Form 214 reflects that his military occupational specialty was light vehicle truck driver, that he had one year of foreign service, and that his awards included the Vietnam Campaign Medal with device, and the Vietnam Service Medal.

The Board observes that the Veteran's service treatment records are absent of complaints or audiometric evidence of hearing loss.  The results of pure tone thresholds, in decibels, on the January 1966 entrance examination, when converted to ISO units, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
-
5
LEFT
20
15
10
-
5

On the September 1968 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
-
10
LEFT
0
0
0
-
0

As a result, the Board finds that hearing loss was not shown or reported during active duty.  See Hensley v. Brown, 5 Vet. App. at 157.

A June 2004 VA treatment record shows the Veteran reported a history of significant noise exposure while in combat areas in Vietnam and during personal firearm and power tool use.  He complained of constant, bilateral tinnitus and problems understanding spoken language.  The assessment was normal dropping to moderate high frequency, sensorineural hearing loss.

On VA examination in December 2009, the Veteran reported in-service duties as a truck driver assigned to an artillery unit.  The Veteran asserted he was exposed to noise from truck engines and artillery fire in the field.  He denied wearing ear protection.  The Veteran also reported civilian noise exposure from employment as a local diesel truck driver for 35 years, while hunting ducks and pheasants, and while using a lawn mower, all without ear protection.  On examination, pure tone air and bone conducted thresholds showed a normal to moderately severe sensorineural hearing loss with excellent word recognition scores bilaterally.  Speech reception thresholds were in agreement with the pure tone average bilaterally.  The VA examiner diagnosed bilateral high frequency sensorineural hearing loss and opined that the Veteran's current hearing loss was not due to noise exposure while he was in the military.  The VA examiner found that after converting the Veteran's induction hearing examination findings and comparing the results to the separation hearing examination, there were no significant decreased threshold shifts.  With regard to a nexus between any threshold shifts noted in service and the Veteran's current hearing loss, the VA examiner opined that she was unaware of any research that supported the incurrence of late onset hearing loss once a veteran had been removed from the military source of noise exposure.  The VA examiner also noted that the Veteran was exposed to noise as a civilian through employment and hunting.

In support of his claim, the Veteran submitted a June 2010 private treatment record.  The private physician noted that the Veteran was exposed to noise during active duty while working with loud trucks and artillery.  The private physician also observed that in-service audiological examinations at induction and separation revealed normal hearing.  The Veteran reported that he drove a truck after separation from service; however, he denied significant loud noise exposure.  The private physician also noted that the December 2009 VA examination findings showed moderate sensorineural hearing loss at high frequencies, bilaterally, and excellent speech recognition.  The private physician opined that after extensive review of the Veteran's medical records, it was his medical opinion that the Veteran's military service and exposure to artillery fire had most likely contributed to his current hearing loss in the high frequencies.

The Veteran also submitted a copy of a July 2009 Board decision rendered in a different Veteran's appeal that awarded service connection for right ear hearing loss.  However, Board opinions are non-precedential, and the decision as to one Veteran can have no precedential weight in the decision for a different veteran.  38 C.F.R. § 20.1303 (2012).  As a result, the Board finds this evidence is not probative with respect to the issue of entitlement to service connection for bilateral hearing loss.

In the Veteran's July 2010 Notice of Disagreement, the Veteran's representative argued the December 2009 VA examiner's opinion was based on the false premise that there was no significant threshold shift between induction and separation.  The Veteran's representative asserted there was a 15 decibel increase in loss at 2000 Hertz and a 10 decibel increase in loss at 4000 Hertz, and since a 10 decibel shift is considered significant by courts, the evidence demonstrated a significant threshold shift in hearing loss.

In January 2011, the RO requested that the September 2009 VA examiner provide an addendum opinion concerning the possibility of an in-service threshold shift after conversion of the Veteran's induction examination findings.  The VA examiner reported that conversion of the induction hearing examination changed the findings at 2000 Hertz to 8.5 decibels and 4000 Hertz to 9.5 decibels.  According to these findings, the VA examiner opined that the difference of 6.5 decibels was not considered a significant threshold shift and could have been due to a difference in the tester, testee, equipment, or environment.  As a result, the VA examiner confirmed the opinion previously put forth in September 2009.  

An additional audiological opinion was requested in May 2011 with respect to the Veteran's service connection claim.  After reviewing the Veteran's claims file, to include the previous VA examination, the VA examiner determined the Veteran's current hearing loss was not due to or aggravated by military noise exposure.  The VA examiner noted that the Veteran's hearing upon separation from service was normal by VA standards and that the difference of 15 decibels between the induction examination and separation examination was of questionable significance.  Even if it did indicate a significant shift, the VA examiner found the other evidence of record and medical research did not support a connection between the Veteran's current hearing loss and in-service exposure to loud noises.  The VA examiner stated that with normal hearing upon discharge, there is no evidence of hearing damage due to military noise exposure.  The VA examiner opined that any worsening of hearing from the time of separation was due to noise exposure between the time of separation and the present.   

In a June 2011 written statement, the Veteran's representative asserted that the evidence of record was at least in equipoise with regard to whether the Veteran's current bilateral hearing loss was due to in-service noise exposure, and as such, service connection was warranted.  The representative stated the June 2010 private physician's opinion should be afforded, at a minimum, equal weight in comparison with the VA examiner's opinion as the examiner did not address the level of potential noise the Veteran would have been exposed to while driving trucks as a civilian.

At the October 2011 Travel Board hearing, the Veteran testified that his military occupation specialty (MOS) was a truck driver and that he was exposed to a lot of close noise that included exploding shells.  He stated that he had first noticed diminished hearing acuity after some of the firings and that he had experienced decreased hearing since active duty.  The Veteran reported that he did not seek treatment immediately after separation from service because he was young and did not understand the condition well enough to request treatment.

Although hearing loss was not shown or reported during active duty, the Board concedes exposure to acoustic trauma as the Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In this respect, the Veteran's DD-214 demonstrates his MOS was light vehicle truck driver, which corroborates his statements regarding his in-service duties.  Further, the RO has already conceded such exposure when granting tinnitus in the October 2011 rating decision.  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.

Additionally, the December 2009 VA examination demonstrates the Veteran is diagnosed with hearing loss that meets VA's criteria for consideration as a disability.  See 38 C.F.R. § 3.385.  As such, the Board finds that the Veteran has demonstrated a current disability for the purpose of service connection.

With evidence of a current disability and an in-service event, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  First, the Board notes that sensorineural hearing loss was not diagnosed until June 2004, approximately 36 years after the Veteran's separation from service.  As such, service connection for bilateral hearing loss cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Further, this prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology, and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal, the Veteran asserted that he experienced bilateral hearing loss during and since active duty.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Accordingly, the Board will consider the lay evidence submitted by the Veteran regarding his audiological symptoms during and since active duty as well as the medical opinions of record.  In this respect, the Board notes that the evidence of record includes conflicting medical opinions.  In evaluating the probative value of competent medical evidence, the Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

First, the Board finds the January 2011 addendum opinion is inadequate for purposes of determining service connection.  Specifically, it does not appear that the VA examiner properly converted the Veteran's induction examination findings from the ASA standard to ISO units per VA regulations.  Because the opinion rendered appears to have been based on an inaccurate or incomplete factual predicate, it is not probative and will not be considered by the Board herein.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Additionally, as the same VA examiner provided both the January 2011 addendum opinion and the December 2009 VA opinion, the Board finds the December 2009 opinion carries little probative value as it was presumably based on the same inaccurate factual predicate.

Similarly, it does not appear that the May 2011 VA examiner's opinion was based on a correct conversion of the induction examination findings.  However, the Board finds it significant that the May 2011 VA examiner specifically afforded the Veteran the benefit of the doubt by assuming a significant threshold shift was shown to have occurred in service.  Further, the May 2011 VA examiner based the opinion on specific medical literature pertaining to the relationship between noise exposure and hearing loss.  After applying the findings of outside scientific research to the normal hearing shown at separation from service, the VA examiner opined that any current hearing loss was due to noise exposure incurred after separation from service.  In this regard, however, it is unclear whether the VA examiner considered the Veteran's specific lay statements regarding his in-service and post-service noise exposure.  Accordingly, the Board affords the May 2011 VA examiner's opinion some probative value.

Concerning the June 2010 private physician's opinion, the private physician reports that he performed an extensive review of the Veteran's medical records.  The Board notes the private physician cited specific service treatment records and VA examination records in support of the positive nexus opinion, namely the 1966 induction examination, 1968 separation examination, June 2004 VA examination, and December 2009 VA examination.  Although it is unclear whether the private physician performed the proper conversion regarding the induction examination findings, the Board finds it significant that the private physician rendered a positive nexus opinion despite finding that the Veteran's hearing was deemed normal at induction and separation.  In providing the rationale, the private physician considered the Veteran's lay statements regarding his in-service and post-service noise exposure and determined that the Veteran's post-service exposure driving a truck did not constitute significant noise exposure with respect to the etiology of his hearing loss.  As such, the Board finds the June 2010 private physician's opinion persuasive with regard to a nexus between the Veteran's current bilateral hearing loss and active duty.

Furthermore, throughout the pendency of the appeal, the Veteran has consistently asserted that he experienced some hearing loss in service and continued to experience hearing loss since separation from service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes that the Veteran is competent to give evidence about what he experienced; i.e., that he has had symptoms of hearing loss since his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno, 6 Vet. App. at 469.  Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his symptoms in service and since separation from active duty.  In addition, the Veteran's MOS corroborates his reports of in-service exposure to loud noises.  Therefore, the Board finds the Veteran's statements to be credible and competent evidence of a continuity of symptomatology.  See Caluza v. Brown, 7 Vet. App. 495, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996 (per curiam)).  Furthermore, the June 2010 private opinion corroborates the Veteran's statements that his current bilateral hearing loss is related to his in-service noise exposure.  

In conclusion, the Board finds the evidence of record is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to active duty.  Although the Veteran's service treatment records are negative for any complaints or diagnosis of hearing loss, the Veteran's MOS corroborates his competent and credible reports of in-service exposure to loud noises.  Additionally, although VA physicians provided negative nexus opinions, the June 2010 private physician provided a positive opinion with regard to a relationship between the Veteran's current bilateral hearing loss and his in-service noise exposure.  Finally, the Veteran's reports of continuity of symptomatology are competent and credible evidence demonstrating symptoms of hearing loss since active duty.  Accordingly, resolving any doubt in favor of the Veteran, the Board will grant service connection for bilateral hearing loss.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


